
	
		I
		111th CONGRESS
		1st Session
		H. R. 1953
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. Paul (for himself
			 and Mr. Miller of Florida) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow the
		  Hope Scholarship Credit to be used for elementary and secondary education
		  expenses.
	
	
		1.Short titleThis Act may be cited as the
			 Hope Plus Scholarship Act of
			 2009.
		2.Hope Scholarship
			 Credit available for elementary and secondary education expenses
			(a)In
			 generalSubsection (f) of section 25A of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(3)Special rule for
				Hope Scholarship CreditIn the case of the Hope Scholarship
				Credit, the term qualified tuition and related expenses shall
				include—
						(A)qualified
				elementary and secondary education expenses (as such term would be defined in
				section 530(b)(3) if the term school included a home school),
				and
						(B)any contribution or
				gift to the school (as defined in section 530(b)(3)(B)) at which dependents of
				the taxpayer are
				attending.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			
